Firstbank Corporation 311 Woodworth Avenue Alma, Michigan48801 October 5, 2011 Via Edgar Mr. Michael Clampitt Senior Counsel United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Firstbank Corporation Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 16, 2011 Form 10-Q for the Quarterly Period ended June 30, 2011 Filed August 10, 2011 File No. 000-14209 Dear Mr. Clampitt: We have reviewed the comments in your letter dated September 21, 2011, with respect to Firstbank Corporation ("Firstbank" or "the Company" or "we" or "us").Please find our responses to your comments below.For your convenience, we have copied each of your comments immediately preceding our response. Form 10-K for the Fiscal Year Ended December 31, 2010 Item 13. Certain Relationships and Related Transactions Definitive Proxy Statement on Schedule 14A, page 27 1. We note your disclosure that loans to your directors, executive officers and their associates were made on substantially the same terms as those prevailing at the time for comparable transactions with other persons. Please confirm, and revise future filings to disclose, if accurate, that the loans were made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable loans with persons not related to the lender. Refer to Instruction 4.c. to Item 404(a) of Regulation S-K. RESPONSE: We confirm that the loans were on the same terms as those prevailing at the time for comparable transactions with persons not related to the lender.In future filings we will disclose (if accurate) that the loans were made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable loans with persons not related to the lender. Securities and Exchange Commission October 5, 2011 Page 2 Exhibit 13 Financial Statements Notes to Consolidated Financial Statements Note 1 - Significant Accounting Policies Loans, page 30 2. Please tell us and expand your disclosure in future filings to clearly discuss your accounting policy with regard to restructured loans (classified as TDRs). Your disclosure should address how and when a restructured loan is determined to be nonaccrual or accrual (i.e., non-interest accruing or interest accruing); the factors you considered in determining whether the loan should accrue interest; the anticipated period and number of borrower payments for a restructured loan to return to accrual status; and whether any loan loss allowance has been recorded or any portion of the loan loss has been charged off. RESPONSE: In future filings we will expand our disclosure to clearly discuss our accounting policy with regard to restructured loans.(see proposed disclosure below) Loans classified as troubled debt restructurings (TDR’s) are accounted for in generally the same manner as all other loans. If the loan is in accrual status at the time of the restructuring, the borrower has the ability to make the payments under the restructured terms, and the restructuring does not forgive principal, the loan remains on an accrual basis under the new terms. If there is a forgiveness of debt or partial charge off, the loan will generally be placed on nonaccrual status with any accrued interest reversed against interest income. If a loan is in nonaccrual status at the time of a restructuring or subsequently becomes nonaccrual, it will remain in nonaccrual status until the borrower has demonstrated the ability to make the payments under the restructured terms by making a minimum of six months of payments. If the borrower makes the six months of payments without becoming past due 30 days or more, it will be returned to accrual status. The determination of the need for an allowance for loan loss adjustment is based on the sum of: 1) a factor relating to historical losses multiplied times the balance of the loan, and 2) a net present value adjustment relating to a change in interest rate, if applicable. The amount recorded in the allowance for loan losses for restructured loans during the three and nine months ended September 30, 2011 was $xxx and $xxx, respectively. The amount charged off during the same three and nine month periods for restructured loans was $xxx and xxx, respectively Securities and Exchange Commission October 5, 2011 Page 3 Note 4 – Securities, page 33 3. Please expand your future filings to provide a tabular rollforward of the amount related to credit losses recognized in earnings pursuant to ASC 320-10-50-8B. RESPONSE: In future filings we will provide a tabular rollforward of the amount related to credit losses recognized in earnings pursuant to ASC 320-10-50-8B.(see proposed disclosure below) Rollforward of Cumulative OTTI Credit Losses Recognized in Earnings (In thousands of dollars) Municipal Securities Equity Securities Total December 31, 2009 Loss where impairment was not previously recognized $ x,xxx $ x,xxx $ x,xxx Additional Loss where impairment was previously recognized x,xxx x,xxx x,xxx Reduction due to credit impaired securities sold x,xxx x,xxx x,xxx December 31, 2010 x,xxx x,xxx x,xxx Loss where impairment was not previously recognized x,xxx x,xxx x,xxx Additional Loss where impairment was previously recognized x,xxx x,xxx x,xxx Reduction due to credit impaired securities sold x,xxx x,xxx x,xxx December 31, 2011 $ x,xxx $ x,xxx $ x,xxx Note 6 – Loans, page 36 4. Please expand your disclosure in future filings to provide the following: · disclosures pursuant to ASC 310-10-50-11B (a) & (g) – (h) by portfolio segment.Refer to the guidance in ASC 310-10-50-11C and the illustrated table in ASC 310-10-55-7; · a clarification that the table of impaired loans pursuant to ASC 310-10-50-15 provided represents the recorded investment in impaired loans; · total unpaid principal balance of impaired loans pursuant to ASC 310-10-50-15 (a) (4); · your policy for recognizing interest income on impaired loans, including how cash receipts are recorded by class of financing receivable pursuant to ASC 310-10-50-15(b); · disclosure of the amount of interest income that represents the change in present value attributable to the passage of time or provide the disclosure that the company recognizes this amount as bad debt expense pursuant to ASC 310-10-50-19; Securities and Exchange Commission October 5, 2011 Page 4 · disclosures required by ASC 310-10-50-29 (a) and (c) about the credit quality of financing receivables; and · disclosures required by ASC 310-10-50-30 to clearly provide qualitative information on how those internal risk ratings relate to the likelihood of loss. RESPONSE: In future filings we will provide the disclosures referred to in each of the seven items identified in Comment #4.(see proposed disclosure below) NOTE X- LOANS The following information provides a description of how loan grades are determined for our Commercial and Industrial and Commercial Real Estate Segments. In general, for Commercial and Industrial, and Commercial Real Estate Segments, the probability of loss increases with each rate change from the Grade 1 Excellent down through the Grade 9 Doubtful classes. For Consumer and Residential Mortgage segments, the probability of loss increases as loans move down from current to greater than 60 days past due, nonaccrual. Grade 1 Excellent – Characteristics of loans in this category include: the loan is generally secured by cash or readily marketable securities; the borrower provides annual audited financials with interim financials reviewed quarterly; the loan has no delinquencies over ten days in the past year; the company’s management is considered to have a high degree of integrity; management of the company has over 15 years of experience; lines of credit have not and are not expected to be utilized; financial statements demonstrate consistently strong profits; and the company has little competition and excellent growth prospects . Grade 2 Quality – Characteristics of loans in this category include: high net worth borrowers with excellent cash flow and a high degree of liquidity; the borrower generally has annual audited financial statements; there has been one or fewer delinquencies over ten days in the past year; the company’s management is considered to have a high degree of integrity; the company’s management has over ten years of experience; lines of credit have had nominal use over the preceding 12 months; financial statements demonstrate consistent profitability; and the company is in an excellent competitive position. Grade 3 Good – Loans in this category are very strong, but may lack some of the net worth and/or cash flow characteristics of the previous rating. Characteristics of loans in this category include: annual reviewed financial statements and compiled quarterly financial statements, there has only been one or fewer delinquencies over 15 days in the past year, the company’s management has solid integrity, the company’s management is capable and has over five years of experience, lines of credit have regular usage with no balance in the last 60 days, financial statements demonstrate consistent but nominal profits, and the company has good a solid market share. Grade 4 Acceptable – Characteristics of loans in this category include: annual compiled financial statements with quarterly information available or CPA prepared tax returns, there are only two or fewer delinquencies over 15 days of which only one is over 30 days in the past year, the company’s management has average business experience of over three years, lines of credit have regular use but have no current balance or a significant reduction in balance in the last 30 days, the company has been profitable in two of the preceding three years, and the company is competitive in its market and is maintaining its market share. Loans graded as one through four are considered as Pass loans and are shown as one class of loans in our credit quality table. Securities and Exchange Commission October 5, 2011 Page 5 Grade 5 Watch - This rating is used for loans which have shown some sign of weakness, but have not degraded to the point of requiring an impairment review. Characteristics of loans in this rating include: annual management prepared financial statements; delinquencies not exceeding three times over 30 days or one time over 60 days in the past year; weakening financial statements but profitable in two of the last three years; and a declining market share in a competitive market. These loans merit monitoring by management to assure that if circumstances deteriorate further actions are taken to protect the bank’s position. Grade 6 Special Mention - This rating is used for loans which are included on a watch list and have degraded to a point where additional supervision is required; however, the bank remains confident in the full collection of all principal and interest. These loans are reviewed for impairment on a quarterly basis. Characteristics of loans in this rating may include: repeat delinquency; longer term negative trends in financial results; continuing deterioration of cash flows; concerns regarding the liquidity of guarantors; and other negative business trends. Grade 7 Substandard - This rating is for loans for which a lender is actively working with the borrower to resolve issues and the full repayment of the loan is questionable. The loan is inadequately protected by current sound worth of the borrower, paying capacity of the guarantor, or pledged collateral. Loans in this grade have well defined weaknesses that jeopardize the full collectability of the loan and a distinct possibility of loss exits.These loans are reviewed for impairment on a quarterly basis. Characteristics of loans in this rating may include: persistent delinquency; poor financial results of the business; negative cash flow; the ability of guarantor(s) to provide support for the loan is questionable. Grade 8 Impaired Nonaccrual - This rating is for loans which are considered impaired and classified as nonaccrual. Loans in this grade have all the weaknesses of those classified as substandard grade 7 above, with the added characteristic that, based upon currently known facts, the weaknesses make collection of all principal and interest due according to contractual terms unlikely. These loans are reviewed for impairment on a quarterly basis. Loans in this grade may be assigned an allocated reserve in the loan loss allowance analysis if a determination is made that the future cash flows or the value of the collateral do not support the current carrying value of the loan. Grade 9 Doubtful Nonaccrual- This rating is for loans which are considered impaired and are classified as nonaccrual. Loans in this grade have all the weaknesses of those classified as impaired nonaccrual grade 8 above, with the added characteristic that the weaknesses make full collection through payment or liquidation of the collateral, based on currently known facts, highly questionable or improbable. These loans are reviewed for impairment on a quarterly basis. Loans in this grade may be assigned an allocated reserve in the loan loss allowance analysis if a determination is made that the future cash flows or the value of the collateral do not support the current carrying value of the loan. Restructured Loans Impaired Restructured and Accruing - Loans where the borrower is experiencing financial difficulty and the bank has granted a concession to the borrower. A concession may be: a reduction in the contractual interest rate below current market rates for loans of similar quality, a lengthening of the accrual time frame beyond normal market terms, a forgiveness of a portion of the outstanding principal, or acceptance of collateral in lieu of payment for a portion of the loan balance. If the loan is in accrual status at the time of the restructuring, the borrower has the ability to make the payments under the restructured terms, and the restructuring does not forgive principal, the loan remains on an accrual status under the new terms. However, if there is a forgiveness of debt or partial charge off, the loan will generally be graded as impaired nonaccrual (Grade 8) with any accrued interest reversed against interest income. If a loan is in nonaccrual status at the time of a restructuring, it will remain in nonaccrual status (Grade 8) at the time of restructuring. All non-accruing restructured loans remain in nonaccrual status until the borrower has demonstrated the ability to make the payments under the restructured terms by making a minimum of six months of payments. If the borrower makes the six months of payments without becoming past due 30 days or more, the loan will be returned to accrual status. The determination of the need for an allowance for loan loss adjustment is based on both a factor relating to historical losses multiplied times the balance of the loan, and a net present value adjustment relating to a change in interest rate and other terms, if applicable. Securities and Exchange Commission October 5, 2011 Page 6 Impaired Restructured and Accruing loans are graded seven or better based on the above definitions. If a restructured loan is graded eight or nine, it is reported as Impaired Nonaccrual, or Doubtful Nonaccrual, respectively. For commercial loans graded eight and nine and consumer and residential mortgage loans reported in nonaccrual, interest income is generally not recognized until the loan improves and is returned to accrual status. In some cases, if the loan is well secured and the borrower’s ability to support the loan payments have improved, such as in the case of a restructured nonaccrual loan, interest income may be recognized on a cash basis while the loan is in nonaccrual status. For Consumer and Residential Mortgage Loan Segments, loans are classified by risk based on current delinquency and nonaccrual status. These segments of loans will contain a separate class for restructured loans, if they exist. The following credit quality indicators provide a system for distribution of our loan portfolio in a manner consistent with the previously described loan grading system and for use in the determination of our loan loss allowance. This presentation differs somewhat by loan category from classification of loans presented elsewhere in our regulatory reports and within this report. These variations primarily relate to how real estate loans are analyzed internally to determine the adequacy of the loan loss allowance, versus how we are required to report real estate loans for regulatory purposes. Securities and Exchange Commission October 5, 2011 Page 7 Credit Quality Indicators: Loans at period end were as follows: (In Thousands of Dollars) September 30, December 31, Commercial & Industrial Pass loans $ x,xxx $ x,xxx Watch loans x,xxx x,xxx Special mention loans x,xxx x,xxx Substandard loans x,xxx x,xxx Impaired restructured and accruing loans x,xxx x,xxx Impaired nonaccrual loans x,xxx x,xxx Doubtful nonaccrual loans x,xxx x,xxx Total Commercial & Industrial x,xxx x,xxx Commercial Real Estate Pass loans $ x,xxx $ x,xxx Watch loans x,xxx x,xxx Special mention loans x,xxx x,xxx Substandard loans x,xxx x,xxx Impaired restructured and accruing loans x,xxx x,xxx Impaired nonaccrual loans x,xxx x,xxx Doubtful nonaccrual loans x,xxx x,xxx Total Commercial Real Estate x,xxx x,xxx First lien residential mortgage loans Performing loans $ x,xxx $ x,xxx Loans > 60 days past due x,xxx x,xxx Impaired restructured and accruing loans x,xxx x,xxx Nonaccrual loans x,xxx x,xxx Total First lien residential mortgage loans x,xxx x,xxx Junior lien residential mortgage loans Performing loans $ x,xxx $ x,xxx Loans > 60 days past due x,xxx x,xxx Nonaccrual loans x,xxx x,xxx Total Junior lien residential mortgage loans x,xxx x,xxx Consumer Loans Performing loans $ x,xxx $ x,xxx Loans > 60 days past due x,xxx x,xxx Nonaccrual loans x,xxx x,xxx Total Consumer Loans x,xxx x,xxx Total Loans $ x,xxx $ x,xxx Securities and Exchange Commission October 5, 2011 Page 8 Allowance for Loan Losses The allowance for loan losses is determined based on management’s estimate of probable losses incurred within the loan portfolio as of the balance sheet date. We determine the amount of the allowance for loan losses based on periodic evaluation of the loan portfolios and other relevant factors. This evaluation is inherently subjective and requires material estimates, which are subject to change. Factors that are considered in the evaluation of individual, and pools of loans, include: historical loss experience; likelihood of default; liquidation value of a loan’s underlying collateral; timing and amounts of expected future cash flows; and our exposure to loss in the event of default.
